DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 8/30/2022 has been fully considered and is attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 

the heat sink base conforms to topology of the circuit board and the heat- generating components such that portions of the heat sink base are closer to the circuit board with correspondingly longer primary fins, wherein at least some of the secondary heat removal fins protrude from the heat sink base through a hole in the circuit board as in claim 21,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 7-8, 12-14 are objected to because of the following informalities:  
Claim 1, Line 6 recites, “a top surface” which appears to be incorrect.  It appears it should be changed to read, “the top surface”.
Claims 2-5, 7-8, 12-14 are objected to since they depend from claim 1 and thus inherit the deficiencies therein.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites, “the heat sink base conforms to topology of the circuit board and the heat-generating components such that portions of the heat sink base are closer to the circuit board with correspondingly longer primary fins, wherein at least some of the secondary heat removal fins protrude from the heat sink base through a hole in the circuit board” which is new matter not believed to be supported by the originally filed specification.  Elected Fig. 17 does show a heat sink base (1705) which conforms to topology of a circuit board (1700) but this figure does not also show that at least some of the secondary heat removal fins protrude from the heat sink base through a hole in the circuit board as required in amended claim 21.  A review of the written description also fails to provide support for this combination of limitations.  Indeed, ¶ 0037 of the written description only describes what is shown in Fig 17 and does not support fins through a hole in the circuit board.  
Claims 23-25 are rejected since they depend from claim 21 and thus inherit the deficiencies therein.
Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Refai-Ahmed et al. (US 8,472,190 – hereinafter, “Refai”).
With respect to claim 1, Douglas teaches (In Fig 16) an apparatus comprising: a circuit board (1612); one or more heat-generating components (1610) attached to a surface of the circuit board (See Fig 16), wherein each of the heat-generating components (1610) has a top surface facing away from the circuit board (See Fig 16); and an air-cooled heat sink (1618-1, 1618-2, 1628, 1620) attached in thermal contact with the top surface of at least one of the one or more heat-generating components (See Fig 16), the heat sink comprising: primary heat removal fins (1628) protruding away from the circuit board (See Fig 16); and secondary heat removal fins (1620) protruding toward the circuit board (See Fig 16).  Douglas fails to specifically teach or suggest that at least some of the secondary heat removal fins extend through a hole formed in the circuit board.  Refai, however, teaches (In Fig 1) a circuit board (85) with a hole (95) therein wherein secondary heat removal fins (75) extend through the hole formed in the circuit board.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Refai with that of Douglas, such that the secondary heat removal fins extend through holes in the circuit board (1612) as taught by Refai, since doing so would extend the surface area of the fins thus allowing for additional heat transfer from the fins.
With respect to claim 3, Douglas further teaches that the primary and secondary heat removal fins protrude from a heat sink base (Pipe of heat pipe 1618) that encloses a vapor chamber (Hollow chamber inside of the pipe forming the heat pipe).
With respect to claim 4, Douglas further teaches that the heat sink base is configured to dissipate heat from the heat-generating components, through the vapor chamber to both the primary and secondary heat removal fins (Heat is accepted into the base at the heat-generating component and then moved, via fluid in the vapor chamber, to the fins 1628, 1620).
With respect to claim 7, Douglas further teaches that the secondary heat removal fins (1620) have a different height than the primary heat removal fins (1628) have (See Fig 16).

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Refai and further in view of Barsun et al. (US 2005/0207115 – hereinafter, “Barsun”).
With respect to claim 2, Douglas as modified by Refai teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the secondary heat removal fins protrude beyond the circuit board.  Barsun, however, teaches (In Fig 5) heat removal fins (104) which protrude beyond a terminal edge of a circuit board (74).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barsun with that of Douglas, such that the secondary heat removal fins (1620) protrude beyond the circuit board, as taught by Barsun, since doing so would increase the amount of heat which can be dissipated into atmosphere.
With respect to claim 12, Douglas as modified by Refai teaches the limitations of claim 1 as per above and Douglas further teaches that the heat sink includes a base (1618) to which the primary and secondary heat removal fins are attached, wherein the secondary heat removal fins (1620) include a first group of fins of a first height extending from the heat sink base toward the circuit board (See Fig 16) and a second group of fins (1628) of a second height (See Fig 16).  Douglas fails to specifically teach or suggest that the second group of fins extend beyond the circuit board.  Barsun, however, teaches (In Fig 5) heat removal fins (104) which protrude beyond a terminal edge of a circuit board (74).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barsun with that of Douglas, such that the secondary heat removal fins (1620) protrude beyond the circuit board, as taught by Barsun, since doing so would increase the amount of heat which can be dissipated into atmosphere.
With respect to claim 17, Douglas teaches (In Fig 16) a method for cooling a heat-generating component (1610) mounted to a circuit board (1612), the method comprising: obtaining a heat sink that comprises a base (1618-1, 1618-2), a plurality of primary heat removal fins (1628) protruding from a first surface (top) of the base, and a plurality of secondary heat removal fins (1620) protruding from a second surface (Bottom) of the base, opposite the first surface; attaching the heat sink to the circuit board with the second surface (Bottom) of the base in thermal contact with a surface (Top surface) of the heat-generating component (1610) that faces away from the circuit board, wherein during operation of the heat-generating component, the heat sink dissipates heat through the primary heat removal fins and the secondary heat removal fins.  Douglas fails to specifically teach or suggest at least some of the plurality of secondary heat removal fins protruding from the base through a hole in the circuit board; and during operation of the heat-generating component, forcing air between the fins of the heat sink by operation of an air-mover.  Refai, however, teaches (In Fig 1) a circuit board (85) with a hole (95) therein wherein secondary heat removal fins (75) extend through the hole formed in the circuit board.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Refai with that of Douglas, such that the secondary heat removal fins extend through holes in the circuit board (1612) as taught by Refai, since doing so would extend the surface area of the fins thus allowing for additional heat transfer from the fins.  With respect to the requirement for forced airflow over the fins, Barsun teaches, during operation of the heat-generating component, forcing air between the fins of the heat sink by operation of an air-mover (Cl. 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barsun with that of Douglas, such that, during operation of the heat-generating component (1610), air is forced between the fins of the heat sink by operation of an air-mover, as taught by Barsun, since doing so would provide additional cooling to the heat sink since forced convective airflow over the fins of Douglas would provide faster heat removal from the fins.  


Claims 5, 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Refai and further in view of Ghioni et al. (US 10,146,275 – hereinafter, “Ghioni”).
With respect to claim 5, Douglas as modified by Refai teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 5.  Ghioni, however, teaches a first set of fins with a first fin pitch and a second set of fins with a second fin pitch different from the first fin pitch (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Douglas, such that the secondary heat removal fins have a different fin pitch from the primary heat removal fins, as taught by Ghioni, since doing so would allow for a desired flow profile through the primary heat removal fins and the secondary heat removal fins.
With respect to claim 8 Douglas as modified by Refai teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 8.  Ghioni, however, teaches a first set of fins with a first fin thickness and a second set of fins with a second fin thickness different from the first fin thickness (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Douglas, such that the secondary heat removal fins have a different fin thickness from the primary heat removal fins, as taught by Ghioni, since doing so would allow for a desired flow profile through the primary heat removal fins and the secondary heat removal fins.  Further, it has been held that mere changes in shape is obvious.  
With respect to claim 13, Douglas as modified by Refai teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13.  Ghioni, however, teaches using groups of fins with different fin pitches (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Douglas, such that the secondary heat removal fins include a first group of fins of a first fin pitch and a second group of fins of a second fin pitch different than the first fin pitch, since doing so would allow for a desired flow profile through the secondary heat removal fins.
With respect to claim 14, Douglas as modified by Refai teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 14.  Ghioni, however, teaches using groups of fins with different fin thicknesses (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Douglas, such that the secondary heat removal fins include a first group of fins of a first fin thickness and a second group of fins of a second fin thickness different than the first fin thickness, since doing so would allow for a desired flow profile through the secondary heat removal fins.  Further, it has been held that mere changes in shape is obvious1.  



Claims 21 and 23, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Barsun in view of Refai.
With respect to claim 21, Barsun teaches (In Fig 5) an apparatus comprising: a circuit board (50, 55, 70); one or more heat-generating components (52) attached to a surface of the circuit board; and an air-cooled heat sink (102 + 104) attached in thermal contact with at least one of the heat- generating components (See Fig 5), the heat sink comprising: a heat sink base (102) attached in thermal contact with a surface of the heat-generating component (See Fig 5) that faces away from the circuit board; and primary heat removal fins (104 attached to portion 108) protruding from the heat sink base in a direction away from the circuit board (See Fig 5); and secondary heat removal fins (Downward facing fins 104 attached to 112) protruding from the heat sink base (102) in a direction toward the circuit board (See Fig 5); wherein the heat sink base conforms to topology of the circuit board and the heat-generating components such that portions (108) of the heat sink base are closer to the circuit board with correspondingly longer primary fins (See Fig 5, portions of the heat sink base (102) closest to the board have longer fins).  Barsun fails to specifically teach or suggest wherein at least some of the secondary heat removal fins protrude from the heat sink base through a hole in the circuit board.  Refai, however, teaches (In Fig 1) a circuit board (85) with a hole (95) therein wherein secondary heat removal fins (75) extend through the hole formed in the circuit board.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Refai with that of Barsun, such that the secondary heat removal fins extend through holes in the circuit board (50, 55, 70) as taught by Refai, since doing so would extend the surface area of the fins thus allowing for additional heat transfer from the fins.
With respect to claim 23, Barsun further teaches that the primary heat removal fins (Fins 104 attached to portion 108) have a different height than the secondary heat removal fins (Fins 104 attached to portion 112) have (See Fig 5).

Claims 24-25, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Barsun in view of Refai and further in view of Ghioni.
With respect to claim 24, Barsun as modified by Refai teaches the limitations of claim 22 as per above but fails to specifically teach or suggest the limitations of claim 24.  Ghioni, however, teaches a first set of fins with a first fin pitch and a second set of fins with a second fin pitch different from the first fin pitch (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Barsun, such that the secondary heat removal fins have a different fin pitch from the primary heat removal fins, as taught by Ghioni, since doing so would allow for a desired flow profile through the primary heat removal fins and the secondary heat removal fins.
With respect to claim 25, Barsun as modified by Refai teaches the limitations of claim 21 as per above but fails to specifically teach or suggest the limitations of claim 25.  Ghioni, however, teaches using groups of fins with different fin pitches (Col. 14, ll. 23-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghioni with that of Douglas, such that the primary heat removal fins include a first group of fins of a first fin pitch and a second group of fins of a second fin pitch different than the first fin pitch, since doing so would allow for a desired flow profile through the primary heat removal fins.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “In other words, Refai-Ahmed does not teach or suggest modifying the stretched- out structures of Douglas to approximate the invention as claimed in amended claim 1, at least because Douglas' far-flung components are not compatible with Refai-Ahmed's principle of compactness. Thus, combining Refai-Ahmed with Douglas would be contrary to Refai-Ahmed's intended principle of operation and would render Refai- Ahmed's device unsuitable for its intended purpose. Reference is made to MPEP 2143.01 Suggestion or Motivation  To Modify the References, V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE, and VI. THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE” (Present remarks page 8) the Examiner respectfully notes that it was never the Examiner’s position that Refai-Ahmed be modified in view of Douglas.  Rather, as in the previous rejection to claim 11 and in the present rejection to claim 1 above, it is believed that Douglas as modified by Refai-Ahmed teaches all the limitations of claim 1.  As such, it is noted that MPEP 2143.01(V) recites, “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” (emphasis added).  As noted above, Refai-Ahmed is not the primary reference which is being modified, rather it is Douglas.  Thus, the argument that modifying Refai-Ahmed would render Refai-Ahmed unsatisfactory for its intended purpose cannot possibly be found persuasive.  Similarly, MPEP 2143.01(VI) recites, “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” (emphasis added).  Again, Douglas is being modified in view of Refai-Ahmed and thus an argument that modifying Refai-Ahmed would change the principle of operation of Refai-Ahmed cannot possibly be found persuasive.  Accordingly, claim 1 is believed to be prima facie obvious in view of Douglas and Ahmed-Refai.
With respect to the Applicant’s remarks to claim 1 that, “Moreover, even a combination of Refai-Ahmed with Douglas still would not teach or suggest, at least, an air-cooled heat sink attached in thermal contact with a top surface of at least one of the one or more heat-generating components, the heat sink comprising: primary heat removal fins protruding away from the circuit board; and secondary heat removal fins protruding toward the circuit board. wherein at least some of the secondary heat removal fins extend through a hole formed in the circuit board. 
Accordingly, Applicant respectfully asserts that amended claim 1 is allowable even in view of a possible combination of Douglas with Refai-Ahmed.” (Present remarks page 9) the Examiner respectfully disagrees and notes the above rejection to claim 1 which clearly articulates how Douglas, as modified by Refai-Ahmed teaches all the limitations of claim 1.  Accordingly, claim 1 is believed to be prima facie obvious in view of Douglas and Ahmed-Refai.
With respect to the Applicant’s remarks to claim 17 (Present remarks page 9) the Examiner notes the above remarks with respect to claim 1.  Indeed, claim 17 is believed to be prima facie obvious in view of Douglas, Refai-Ahmed, and Barsun.  
With respect to the Applicant’s remarks to claim 21 (Present remarks page 9) the Examiner notes that claims 21 is believed to be prima facie obvious in view of Barsun and Refai-Ahmed.  Accordingly, none of the arguments advanced above with respect to claim 1 are believed to be pertinent to the above combination.
With respect to the Applicant’s additional remarks to the dependent claims (Present remarks pages 9-10) the Examiner respectfully notes that, since the remarks regarding independent claims 1, 17 and 21 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
    

    
        1 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).